Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 12, 2018

                                            No. 04-18-00126-CV

                        IN RE NEWPORT CLASSIC HOMES, L.P. L.L.C.

                                     Original Mandamus Proceeding1

             ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice (dissenting with opinion)
                 Patricia O. Alvarez (not participating)
                 Luz Elena D. Chapa (not participating)
                 Irene Rios, Justice (joining in dissenting opinion)

           A majority of the participating en banc court denies the motion for en banc

reconsideration filed by real party in interest Rafael Lagunes.


           It is so ORDERED on December 12, 2018.


                                                            PER CURIAM



           ATTESTED TO: __________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014-CI-02113, styled Rafael Lagunes v. Newport Classic Homes, L.P.,
L.L.C., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.